Exhibit GABELLI ASSET MANAGEMENT INC., Issuer And THE BANK OF NEW YORK, Trustee INDENTURE Dated as of [], 200_ Subordinated Debt Securities CROSS-REFERENCE TABLE1 Section of Trust Indenture Act of 1939,as amended Section of Indenture 310(a) Inapplicable 310(b) 7.08 310(c) Inapplicable 311(a) 7.13 311(b) 7.13 311(c) Inapplicable 312(b) 5.02(c) 312(c) Inapplicable 313(a) 5.04(a) 313(b) 5.04(b) 313(c) 5.04(b) 313(d) Inapplicable 314(a) Inapplicable 314(b) Inapplicable 314(c) Inapplicable 314(d) Inapplicable 314(e) Inapplicable 314(f) Inapplicable 315(a) Inapplicable 315(b) Inapplicable 315(c) Inapplicable 315(d) Inapplicable 315(e) Inapplicable 316(a) Inapplicable 316(b) Inapplicable 316(c) Inapplicable 317(a) Inapplicable 317(b) Inapplicable 318(a) Inapplicable 1 This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. i TABLE OF CONTENTS1 Page ARTICLE I DEFINITIONS SECTION 1.01Definitions of Terms 1 Affiliate 1 Authenticating Agent 1 Bankruptcy Law 1 Board of Directors 1 Board Resolution 1 Business Day 1 Certificate 1 Company 1 Commission 1 Common Securities 1 Common Securities Guarantee 1 Corporate Trust Office 1 Custodian 1 Declaration 1 Default 1 Deferral Period 1 Depositary 2 Event of Default 2 Exchange Act 2 GBL Trust 2 Global Security 2 Governmental Obligations 2 "herein," "hereof" and "hereunder 2 Indebtedness 2 Indenture 2 Interest Payment Date 2 Investment Company Act 2 Officers' Certificate 2 Opinion of Counsel 2 Original Issue Discount Security 2 Outstanding 3 Paying Agent 3 Person 3 Place of Payment 3 Predecessor Security 3 Preferred Securities 3 Preferred Securities Guarantee 3 Property Trustee 3 Redemption Date 3 Redemption Price 3 Responsible Officer 3 Securities 3 Securities Act 3 Securityholder 3 Senior Indebtedness 3 Stated Maturity 3 Subsidiary 3 Trustee 4 Trust Indenture Act 4 Trust Securities 4 Voting Stock 4 Yield to Maturity 4 ii ARTICLE II DESCRIPTION, TERMS, EXECUTION,REGISTRATION AND EXCHANGE OF SECURITIES SECTION 2.01Designation and Terms of Securities 4 SECTION 2.02Form of Securities and Trustee's Certificate 5 SECTION 2.03Denominations;Provisions for Payment 5 SECTION 2.04Execution and Authentications 6 SECTION 2.05Registration of Transfer and Exchange 6 SECTION 2.06Temporary Securities 7 SECTION 2.07Mutilated, Destroyed, Lost or Stolen Securities 7 SECTION 2.08Cancellation 7 SECTION 2.09Benefits of Indenture 7 SECTION 2.10Authenticating Agent 7 SECTION 2.11Global Securities 8 SECTION 2.12CUSIP Numbers 8 ARTICLE III REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS SECTION 3.01Redemption 8 SECTION 3.02Notice of Redemption 8 SECTION 3.03Payment Upon Redemption 9 SECTION 3.04Sinking Fund 9 SECTION 3.05Satisfaction of Sinking Fund Payments with Securities 9 SECTION 3.06Redemption of Securities for Sinking Fund 9 ARTICLE IV CERTAIN COVENANTS SECTION 4.01Payment of Principal, Premium and Interest 9 SECTION 4.02Maintenance of Office or Agency 10 SECTION 4.03Paying Agents 10 SECTION 4.04Statement by Officers as to Default 10 SECTION 4.05Existence 10 SECTION 4.06Payment of Taxes 11 SECTION 4.07Covenants as to GBL Trusts 11 SECTION 4.08Waiver of Certain Covenants 11 SECTION 4.09Appointment to Fill Vacancy in Office of Trustee 11 SECTION 4.10Compliance with Consolidation Provisions 11 ARTICLE V SECURITYHOLDERS' LISTS AND REPORTSBY THE COMPANY AND THE TRUSTEE SECTION 5.01Company to Furnish Trustee Names and Addresses of Securityholders 11 SECTION 5.02Preservation Of Information; Communications With Securityholders 11 SECTION 5.03Reports by the Company 11 SECTION 5.04Reports by the Trustee 12 iii ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERSON EVENT OF DEFAULT SECTION 6.01Events of Default 12 SECTION 6.02Collection of Indebtedness and Suits for Enforcement by Trustee 13 SECTION 6.03Application of Moneys Collected 14 SECTION 6.04Limitation on Suits 14 SECTION 6.05Rights and Remedies Cumulative; Delay or Omission Not Waiver 14 SECTION 6.06Control by Securityholders 14 SECTION 6.07Undertaking to Pay Costs 14 SECTION 6.08Waiver of Past Defaults 15 ARTICLE VII CONCERNING THE TRUSTEE SECTION 7.01Certain Duties and Responsibilities of Trustee 15 SECTION 7.02Certain Rights of Trustee 15 SECTION 7.03Trustee Not Responsible for Recitals or Issuance or Securities 16 SECTION 7.04May Hold Securities 16 SECTION 7.05Moneys Held in Trust 16 SECTION 7.06Compensation and Reimbursement 16 SECTION 7.07Reliance on Officers' Certificate 16 SECTION 7.08Disqualification; Conflicting Interests 16 SECTION 7.09Corporate Trustee Required; Eligibility 17 SECTION 7.10Resignation and Removal; Appointment of Successor 17 SECTION 7.11Acceptance of Appointment By Successor 17 SECTION 7.12Merger, Conversion, Consolidation or Succession to Business 18 SECTION 7.13Preferential Collection of Claims Against the Company 18 ARTICLE VIII CONCERNING THE SECURITYHOLDERS SECTION 8.01Evidence of Action by Securityholders 18 SECTION 8.02Proof of Execution by Securityholders 18 SECTION 8.03Who May be Deemed Owners 19 SECTION 8.04Certain Securities Owned by Company Disregarded 19 SECTION 8.05Actions Binding on Future Securityholders 19 iv ARTICLE IX SUPPLEMENTAL INDENTURES SECTION 9.01Supplemental Indentures Without the Consent of Securityholders 19 SECTION 9.02Supplemental Indentures With Consent of Securityholders 20 SECTION 9.03Effect of Supplemental Indentures 20 SECTION 9.04Securities Affected by Supplemental Indentures 20 SECTION 9.05Execution of Supplemental Indentures 20 ARTICLE X CONSOLIDATION, MERGER, CONVEYANCE,TRANSFER OR LEASE SECTION 10.01When the Company May Consolidate, Merge, Etc. 20 ARTICLE XI SATISFACTION AND DISCHARGE SECTION 11.01Satisfaction and Discharge of Indenture 21 SECTION 11.02Discharge of Obligations 21 SECTION 11.03Deposited Moneys to be Held in Trust 21 SECTION 11.04Payment of Moneys Held by Paying Agents 21 SECTION 11.05Repayment to Company 21 ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS,OFFICERS AND DIRECTORS SECTION 12.01No Recourse 22 ARTICLE XIII DEFEASANCE AND COVENANT DEFEASANCE SECTION 13.01Company's Option to Effect Defeasance or Covenant Defeasance 22 SECTION 13.02Defeasance and Discharge 22 SECTION 13.03Covenant Defeasance 22 SECTION 13.04Conditions to Defeasance or Covenant Defeasance 22 SECTION 13.05Deposited Money and Government Obligations to Be Held in Trust; Miscellaneous Provisions 23 SECTION 13.06Reinstatement 23 v ARTICLE XIV MISCELLANEOUS PROVISIONS SECTION 14.01Effect on Successors and Assigns 23 SECTION 14.02Actions by Successor 23 SECTION 14.03Surrender of Company Powers 23 SECTION 14.04Notices 24 SECTION 14.05Governing Law 24 SECTION 14.06Treatment of Securities as Debt 24 SECTION 14.07Compliance Certificates and Opinions 24 SECTION 14.08Payments on Business Days 24 SECTION 14.09Conflict with Trust Indenture Act 24 SECTION 14.10Counterparts 24 SECTION 14.11Separability 24 SECTION 14.12Assignment 24 SECTION 14.13Acknowledgment of Rights 25 ARTICLE XV SUBORDINATION OF SECURITIES SECTION 15.01Agreement to Subordinate 25 SECTION 15.02Default on Senior Indebtedness 25 SECTION 15.03Liquidation; Dissolution; Bankruptcy 25 SECTION 15.04Subrogation 26 SECTION 15.05Trustee to Effectuate Subordination 26 SECTION 15.06Notice by the Company 26 SECTION 15.07Rights of the Trustee; Holders of Senior Indebtedness 27 SECTION 15.08Subordination May Not Be Impaired 27 1 This Table of Contents does not constitute part of the Indenture and shall not have any bearing upon the interpretation of any of its terms or provisions. vi INDENTURE, dated as of , 200_, between Gabelli Asset Management Inc., a New York corporation (the "Company"), and The Bank of New York, as trustee (the "Trustee"): WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of unsecured subordinated debt securities, debentures, notes, bonds, or other evidences of indebtedness (hereinafter referred to as the "Securities"), in an unlimited aggregate principal amount to be issued from time to time in one or more series, as provided in this Indenture, including, without limitation, Securities to be issued and sold from time to time to one or more GBL Trusts (as defined herein); WHEREAS, to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered, the Company has duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of Securities: ARTICLE I DEFINITIONS I.1 Definitions of Terms. The terms defined in this Section (except as in this Indenture otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section and shall include the plural as well as the singular.All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939, as amended, or that are by reference in such Act defined in the Securities Act of 1933, as amended (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this instrument. "Affiliate" of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.When used with respect to any Person, "control" means the power, directly or indirectly, to direct or cause the direction of the management and policies of such Person,whether through the ownership of voting securities, by contract or otherwise; and the terms "controlling" and "controlled" and "under common control with" have meanings correlative to the foregoing. "Authenticating Agent" means an authenticating agent with respect to all or any of the series of Securities appointed with respect to all or any series of the Securities by the Trustee pursuant to Section 2.10. "Bankruptcy Law" means Title 11, U.S. Code, or any similar federal or statebankruptcy, insolvency, reorganization or other law for the relief of debtors. "Board of Directors" means the Board of Directors of the Company or any duly authorized committee of such Board. "Board Resolution" means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. "Business Day" means, with respect to any series of Securities, any day other than a day on which federal or state banking institutions in the Borough of Manhattan, The City of New York, are authorized or obligated by law, executive order or regulation to close. "Certificate" means a certificate signed by the principal executive officer, the principal financial officer or the principal accounting officer of the Company.The Certificate need not comply with the provisions of Section 14.07. "Company" means Gabelli Asset Management Inc., a corporation duly organized and existing under the laws of the State of New York, and, subject to the provisions of Article Ten, shall also include its successors and assigns. "Commission" means the Securities and Exchange Commission, from timeto time constituted, created under the Exchange Act, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. "Common Securities" means undivided beneficial interests in the assets of a GBL Trust which rank pari passu with Preferred Securities issued by such GBL Trust; provided, however, that upon the occurrence of an Event of Default, the rights of holders of Common Securities to payment in respect of distributions and payments upon liquidation, redemption andotherwise are subordinated to the rights of holders of Preferred Securities. "Common Securities Guarantee" means any guarantee agreement executed by the Company with respect to the Common Securities issued by a GBL Trust pursuant to which the Company agrees to pay the guarantee payments under any such guarantee agreement to the holders of such Common Securities. "Corporate Trust Office" means the office of the Trustee at which, at any particular time, its corporate trust business shall be principally administered, which office at the date hereof is located at 5 Penn Plaza, 13th Floor, New York, New York "Custodian" means any receiver, trustee, assignee, liquidator, sequestrator, custodian or similar official under any Bankruptcy Law. "Declaration," with respect to a GBL Trust, means the Amendedand Restated Declaration of Trust of such GBL Trust. "Default" means any event, act or condition that with notice or lapse of time, or both, would constitute an Event of Default. "Deferral Period," with respect to any series of Securities, means any period during which the Company elects to extend the interest payment period on such series of Securities pursuant to Section 4.01(b); provided that a Deferral Period (or any extension thereof) may not extend beyond the Stated Maturity or the Redemption Date of any Security of such series and must end on an Interest Payment Date or, if the Securities are redeemed, on an Interest Payment Date or the Redemption Date for such Securities. "Depositary" means, with respect to Securities of any series, for which the Company shall determine that such Securities will be issued as a Global Security, The Depository Trust Company, New York, New York, another clearing agency, or any successor registered as a clearing agency under the Exchange Act, or other applicable statute or regulation, which, in each case, shall be designated by the Company pursuant to either Section 2.01 or Section 2.11. "Event of Default" means, with respect to Securities of a particular series any event specified in
